Citation Nr: 0402479	
Decision Date: 01/26/04    Archive Date: 02/05/04

DOCKET NO.  01-10 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for a psychiatric disorder to include 
schizophrenia.  

2.  Entitlement to an increased disability evaluation for the 
veteran's left (minor) fourth metacarpal gunshot wound 
residuals including bone graft residuals, currently evaluated 
as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had active service from October 1967 to September 
1969.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 2001 rating decision of the 
San Juan, the Commonwealth of Puerto Rico, Regional Office 
(RO) which denied an increased disability evaluation for the 
veteran's left (minor) fourth metacarpal gunshot wound 
residuals including bone graft residuals.  In April 2002, the 
RO determined that new and material evidence had not been 
submitted to reopen the veteran's claim of entitlement to 
service connection for a psychiatric disorder to include 
schizophrenia.  The appellant has been represented throughout 
this appeal by the Disabled American Veterans.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify you if further action is required on 
your part.  

The appellant submitted an informal claim of entitlement to 
an increased disability evaluation for the veteran's left leg 
bone graft scar residuals.  It appears that the RO has not 
had an opportunity to act upon the claim.  Absent an 
adjudication, a notice of disagreement, a statement of the 
case, and a substantive appeal, the Board does not have 
jurisdiction over the issue.  Rowell v. Principi, 4 Vet. App. 
9 (1993); Roy v. Brown, 5 Vet. App. 554 (1993); Black v. 
Brown, 10 Vet. App. 279, 284 (1997); Shockley v. West, 11 
Vet. App. 208 (1998).  Jurisdiction does matter and it is not 
"harmless" when the VA fails to consider threshold 
jurisdictional issues during the claim adjudication process.  
Furthermore, this Veterans Law Judge cannot have jurisdiction 
of the issue.  38 C.F.R. § 19.13 (2003).  The United States 
Court of Appeals for Veterans Claims (Court) has noted that:  

Furthermore, 38 U.S.C.A. § 7105 (West 
1991) establishes a series of very 
specific, sequential, procedural steps 
that must be carried out by a claimant 
and the RO or other "agency of original 
jurisdiction" (AOJ) (see Machado v. 
Derwinski, 928 F.2d 389, 391 (Fed. Cir. 
1991)) before a claimant may secure 
"appellate review" by the BVA.  
Subsection (a) of that section 
establishes the basic framework for the 
appellate process, as follows: 
"Appellate review will be initiated by a 
notice of disagreement [(NOD)] and 
completed by a substantive appeal after a 
statement of the case is furnished as 
prescribed in this section."  Bernard v. 
Brown, 4 Vet. App. 384 (1994).  

All steps required for jurisdiction have not been satisfied.  
More recently, the Court again established that jurisdiction 
counts.  Specifically, the Court could not remand a matter 
over which it has no jurisdiction.  Hazan v. Gober, 10 Vet. 
App. 511 (1997).  Therefore, the issue is referred to the RO 
for action as may be appropriate.  Black v. Brown, 10 Vet. 
App. 279 (1997).  If the appellant wishes to appeal from the 
decision, she has an obligation to file a timely notice of 
disagreement and a timely substantive appeal following the 
issuance of the statement of the case.  38 C.F.R. § 20.200 
(2003).  


REMAND

The statutes and regulations governing the adjudication of 
claims for VA benefits have recently been amended.  The 
amended statutes direct that, upon receipt of a complete or 
substantially complete application, the VA shall notify the 
veteran of any information and any medical or lay evidence 
not previously provided to the VA that is necessary to 
substantiate his claim.  The VA shall make reasonable efforts 
to assist the veteran in obtaining evidence necessary to 
substantiate his claim.  Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 
38 C.F.R §§ 3.102, 3.159, 3.326(a) (2003).  

The Court has clarified that the VCAA notice provided to the 
claimant prior to the initial RO decision should convey (1) 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) the information and evidence 
that the VA will seek to provide; (3) the information and 
evidence that the claimant is expected to provide; and (4) 
the claimant is to provide any evidence in his or her 
possession that pertains to the claim.  Pelegrini v. 
Principi, No. 01-944, slip. op. at 14 (U.S. Vet.App. Jan. 13, 
2004).  

The VCAA notices issued to the appellant are deficient.  The 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has recently invalidated the regulations 
which empowered the Board to issue written notification of 
the VCAA to veterans.  Disabled American Veterans v. Sec'y of 
Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003).  

In her June 2001 notice of disagreement, the appellant 
advances that a separate compensable evaluation is warranted 
for the veteran's left fourth metacarpal gunshot wound 
residuals.  In August 2002, the Secretary of the VA amended 
the portions of the Schedule For Rating Disabilities 
applicable to finger, hand, and skin disabilities.  The Board 
observes that the evaluations of the veteran's left fourth 
metacarpal gunshot wound residuals have not been reviewed by 
the RO under the amended regulations.  



Accordingly, this case is REMANDED for the following action:  

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a) (2003); 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 
1334 (Fed. Cir. 2003); and Pelegrini v. 
Principi, No. 01-944 (U.S. Vet.App. Jan. 
13, 2004) are fully met.  As noted above, 
the RO must convey (1) the information 
and evidence not of record that is 
necessary to substantiate the claim; (2) 
the information and evidence that the VA 
will seek to provide; (3) the information 
and evidence that the claimant is 
expected to provide; and (4) notice that 
the claimant is to provide any evidence 
in his or her possession that pertains to 
the claim.  Duplicate copies of evidence 
currently in the file need not be 
submitted.  

2.  The RO should then contact the 
appellant and request that she provide 
information as to all treatment of the 
veteran's left fourth metacarpal gunshot 
wound residuals after November 1999, 
including the names and addresses of all 
health care providers.  Upon receipt of 
the requested information and the 
appropriate releases, the RO should 
contact all identified health care 
providers and request that they forward 
copies of all available clinical 
documentation pertaining to treatment of 
the veteran for incorporation into the 
record.  

3.  The RO should then schedule the 
veteran for a VA examination for 
compensation purposes which is 
sufficiently broad to accurately 
determine the current nature and severity 
of his left fourth metacarpal gunshot 
wound residuals.  All indicated tests and 
studies should be accomplished and the 
findings then reported in detail.  

The examiner or examiners should identify 
the limitation of activity imposed by the 
veteran's service-connected left fourth 
metacarpal gunshot wound residuals and 
any associated pain with a full 
description of the effect of the 
disability upon his ordinary activities.  
The examiner or examiners should fully 
describe any weakened movement, excess 
fatigability, and incoordination present.  
Determinations on whether the veteran 
exhibits pain with use of the left hand 
should be noted and described.  If 
feasible, the determinations concerning 
pain, weakness and fatigability should be 
portrayed in terms of the degree of 
additional range of motion loss or 
ankylosis.  If such a determination is 
not feasible, this should be stated for 
the record and the reasons provided.  The 
examiner or examiners should express an 
opinion as to the impact of the veteran's 
left fourth metacarpal fracture residuals 
upon his vocational pursuits.  



The examination is to take into 
consideration the criteria, both prior to 
and effective August 26, 2002, for rating 
finger and hand disorders and August 30, 
2002, for rating skin disorders.  See 
Dudnick v. Brown, 10 Vet. App. 79 (1997).  
Send the claims folder to the examiner or 
examiners for review.  The examination 
report should specifically state that 
such a review was conducted.  

4.  The RO should then adjudicate the 
veteran's entitlement to a separate 
compensable evaluation for his left 
fourth metacarpal gunshot wound scar 
residuals and readjudicate both whether 
new and material evidence has been 
received to reopen the veteran's 
entitlement to service connection for a 
psychiatric disorder to include 
schizophrenia and an increased evaluation 
for his left (minor) fourth metacarpal 
gunshot wound residuals including bone 
graft residuals with express 
consideration of the Court's decision in 
Karnas v. Derwinski, 1 Vet. App. 308 
(1991) where the Court held that the 
version of the regulation most favorable 
to the appellant should apply.  If the 
benefits sought on appeal remain denied, 
the appellant and her accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
last SSOC.  The appellant should be given 
the opportunity to respond to the SSOC.  

The appellant is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The appellant's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans ' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See  M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



	                     
______________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals


